PD-0521-15
                            PD-0521-15                                COURT OF CRIMINAL APPEALS
                                                                                      AUSTIN, TEXAS
                                                                      Transmitted 5/4/2015 2:01:52 PM
                                                                        Accepted 5/4/2015 4:19:32 PM
                                                                                       ABEL ACOSTA
                  No. __________________________                                               CLERK
_____________________________________________________________

         IN THE TEXAS COURT OF CRIMINAL APPEALS
_____________________________________________________________

                              TONY YUAN LI,

                                  Petitioner
                                                                        May 4, 2015

                                      v.

                          THE STATE OF TEXAS,

                           Appellee
_____________________________________________________________


 MOTION TO EXTEND TIME FOR FILING PETITIONER’S PETITION
              FOR DISCRETIONARY REVIEW

THE HONORABLE COURT OF APPEALS:
      Tony Yuan Li, Petitioner, moves this Court to grant an extension of time for
him to file his Petition for Discretionary Review, and respectfully states:
   1. Petitioner’s Petition for Discretionary Review is due to be filed with this
      Court on May 7, 2015.
   2. Petitioner seeks a one-month extension to allow him to file his Petition,
      making new the deadline for filing of Petitioner’s Petition for Discretionary
      Review June 8, 2015.
   3. This extension of time is requested due to difficulty completing and filing
      the Petition for Discretionary Review by the deadline set forth in the Texas
      Rules of Appellate Procedure faced by Petitioner’s counsel. The attorney
      responsible for this matter, who has been responsible for it for the preceding
      fifteen months, has been required to spend almost 100% of her time on

                                                                          Page 1 of 4	  
   answering extremely lengthy discovery requests and amending pleadings in
   another matter. In the small amount of time not spent on that case over the
   last month, that attorney has been required to focus on other, smaller matters
   with more immediate deadlines, as well as attend hearings, meet with
   clients, and the like. Unfortunately, these demands have prevented
   Petitioner’s counsel from spending more than only a few hours preparing the
   Petition for Discretionary Review. Petitioner’s counsel believes that more
   time should be devoted to the Petition for Discretionary Review than is
   available in time between the filing of this Motion and the deadline for filing
   the Petition for Discretionary Review. An extension would therefore allow
   the attorney to whom the matter is assigned to spend adequate time
   preparing the Petition for Discretionary Review before it is filed with this
   Court.
4. This is the first extension of time Petitioner has sought for filing his Petition
   for Discretionary Review.
5. Petitioner is seeking review of his appeal before the Texas Court of Appeals
   for the Fifth District of Texas at Dallas, Case No. 05-14-01291-CR, Tony
   Yuan Li v. The State of Texas. The Fifth Court of Appeals rendered its
   judgment on Petitioner’s appeal on January 16, 2015.
6. Petitioner filed a Motion for Rehearing on January 31, 2015.
   Contemporaneously, Petitioner filed a Motion for En Banc Reconsideration
   on January 31, 2015. The Fifth Court of Appeals rendered an Order denying
   Petitioner’s Motion for Rehearing on February 25, 2015. The Fifth Court of
   Appeals rendered an Order denying Petitioner’s Motion for En Banc
   Reconsideration on April 7, 2015.
7. This extension is not sought for delay, but so that justice may be done.



                                                                         Page 2 of 4	  
For the foregoing reasons, Petitioner requests that this Court render an order
extending the time for filing Petitioner’s Petition for Discretionary Review to and
including June 8, 2015.


                                                             Respectfully submitted,
                                                                 By: /s/William Chu
                                                                        William Chu
                                                      Texas State Bar No. 04241000
                                                         Law Office of William Chu
                                                       4455 LBJ Freeway, Suite 909
                                                                Dallas, Texas 75244
                                                         Telephone: (972) 392-9888
                                                          Facsimile: (972) 392-9889
                                                               wmchulaw@aol.com
                                                             Attorney for Appellant




                                                                         Page 3 of 4	  
                        CERTIFICATE OF SERVICE
      The undersigned certifies that a copy of the foregoing instrument was served
upon counsel of record for the State of Texas in accordance with the Texas Rules
of Appellate Procedure on May 4, 2015, via e-service, addressed as follows:

      Andrea L. Westerfeld
      Collin County Assistant Criminal
      District Attorney
      2100 Bloomdale Road, Suite 200
      McKinney, Texas 75071
      Telephone: (972) 548-4323
      Facsimile: (214) 491-4860
      E-mail Address: awesterfeld@co.collin.tx.us

                                                                   /s/William Chu
                                                                      William Chu




                                                                       Page 4 of 4